962 So. 2d 444 (2007)
STATE of Louisiana
v.
Salvador MANGANO and Mabel Mangano.
No. 2007-KK-1777.
Supreme Court of Louisiana.
September 4, 2007.
In re State of Louisiana;  Plaintiff; Applying for Supervisory and/or Remedial *445 Writs, Parish of West Feliciana, 20th Judicial District Court Div. A, No. 07-WLFN-12; to the Court of Appeal, First Circuit, No. 2007 KW 1710.
Writ granted. Defendants have failed to show that the spreadsheet sought to be admitted is not hearsay or that it falls within an exception to the hearsay rule. The ruling of the trial court admitting the spreadsheet is reversed and state's objection is sustained.
CALOGERO, C.J., would deny.
KNOLL, J., would deny.
WEIMER, J., would deny.